Appeal (1) from a judgment of the County Court, Kings County, sentencing appellant to serve from 20 years to life, after he had been found guilty by a jury of rape in the first degree, assault in the second degree (three counts), kidnapping, and sodomy in the first degree, and (2) from each and every intermediate order therein made. Judgment unanimously affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment. Present — Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ.